Citation Nr: 1008223	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDING OF FACT

The competent medical and lay evidence is in relative 
equipoise as to the issue of whether the Veteran's current 
tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran asserts that he is entitled to service connection 
for tinnitus as he first experienced ringing and buzzing in 
his ears during service which has continued until the present 
day.  He indicated in his February 2006 claim for 
compensation that he incurred acoustic trauma during service 
as a result of working in the engine room of Navy ships for 
four years without hearing protection.  The Veteran contends 
that he did not seek treatment or file a claim for 
compensation for his claimed tinnitus for many years because 
he was not aware that it was a disability until recently.  
See Notice of Disagreement received in June 2007.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Initially, the Board observes that the Veteran's separation 
document (DD 214) reflects that his rating during service was 
that of an engineman (EN2), thereby corroborating his lay 
assertions of exposure to engine room noise during service.  
Furthermore, the record reflects that he is already in 
receipt of service connection for bilateral hearing loss 
incurred as a result of acoustic trauma during service.  
Under these circumstances, acoustic trauma during service is 
conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

However, acoustic trauma sustained in service, in and of 
itself, is not considered a disability for VA purposes; i.e. 
warranting service connection or compensation.  And 
consistent with the Veteran's testimony, his service 
treatment records are silent for any complaints of tinnitus 
or ringing in his ears.  Thus, the more critical question in 
this case is whether the Veteran's claimed tinnitus is 
etiologically related to military noise exposure.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a veteran is competent as a lay person 
to provide evidence that he experienced ringing in his ears 
during and since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thus, the Veteran's lay assertions 
throughout this appeal that he has had ringing in his ears 
since service tend to support a finding that he had chronic 
tinnitus during service with continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b).  In addition to his 
own lay assertions, the Veteran's accredited representative 
submitted information from a medical treatise indicating that 
"the cause of tinnitus can usually be determined by finding 
the cause of any coexisting hearing loss."  See VA Form 646, 
"Statement of Accredited Representative in Appealed Case," 
dated in September 2008.  Seeing as the Veteran's hearing 
loss has been attributed to military noise exposure, this 
medical treatise information also supports a finding that his 
current tinnitus is related to military service.  

The Veteran was evaluated by the VA twice during the pendency 
of this appeal for the specific purpose of determining the 
nature and etiology of his claimed tinnitus.  The first 
examination was conducted in July 2006; the examination 
report reflects that the Veteran reported four years of 
military noise exposure as an engineman, post-service 
occupational noise exposure as a truck driver, and a forty-
five year history of bilateral constant tinnitus.  Although 
the examiner concluded that hearing loss was at least as 
likely as not related to in-service noise exposure, it was 
his opinion that tinnitus is "less likely as not" related 
to service because the onset of the tinnitus is not clearly 
defined in the claims file.  In other words, there was a lack 
of contemporaneous evidence of complaints.  

The Veteran was reevaluated in May 2008, and the examination 
report reflects that he once again reported military noise 
exposure as an engine room mechanic and post-service noise 
exposure as a truck driver.  However, in regards to the onset 
of his tinnitus, the examiner indicated that the Veteran 
reported that he first noticed a buzzing in his ears 
approximately ten years earlier.  Following a review of the 
claims file, the May 2008 VA examiner opined that the 
Veteran's tinnitus is "less likely as not...caused by or a 
result of acoustic trauma."  The examiner then went on to 
state that "there are multiple etiologies for tinnitus," 
and that the Veteran's "reported subjective tinnitus 
indicates that the tinnitus is likely not due to acoustic 
trauma, but rather is related to aging effects of hearing 
loss or another unknown etiology."  

Initially, the Board acknowledges that the Veteran's account 
of when tinnitus first began, as reported at the May 2008 VA 
examination, differs from the account provided at the July 
2006 VA examination and in various lay statements submitted 
throughout this appeal.  The inconsistency of these accounts 
is evidence that the Board may rely upon in assessing the 
probative value of the Veteran's lay assertions regarding 
chronicity and continuity of symptomatology.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of 
record, and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

However, it is ultimately the responsibility of the Board to 
assess the credibility and weight to be given the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
And in the present case, the Board does not find this single 
instance of inconsistency in the record to negate the 
credibility of his numerous contentions of tinnitus during 
and since service.  Id.  

Moreover, with regards to the opinion provided in the July 
2006 VA examination report, the Board notes that it may not 
disregard a veteran's lay assertions of continuity of 
symptomatology solely because there is an absence of 
contemporaneous medical evidence to accompany such lay 
statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Similarly then, it may not rely on a medical opinion 
whose only basis for a negative nexus appears to be the 
absence of contemporaneous medical and/or lay evidence for 
many years post-service.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

In the present case, the record contains competent and 
credible lay evidence of continuity of symptomatology since 
service.  Medical treatise evidence has also been submitted 
which suggests that the etiology of the Veteran's tinnitus 
may be identical to the etiology of his service-connected 
hearing loss.  Finally, the May 2008 VA examiner, while 
espousing a negative etiological opinion, explains that the 
likely etiology of the Veteran's tinnitus is either hearing 
loss, which is service-connected, or an unknown cause.  In 
light of the foregoing, the Board is of the opinion that the 
record is, at the very least, in relative equipoise as to the 
issue of whether the Veteran's current tinnitus is related to 
acoustic trauma experienced during military service.  Under 
these circumstances, and granting the Veteran the benefit of 
any doubt in this matter, the Board concludes that service 
connection is warranted for tinnitus.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


